Title: To George Washington from Colonel Elias Dayton, 3 July 1780
From: Dayton, Elias
To: Washington, George



Sir
Springfield [July] 3th 1780

I have the honor to enclose to your Excellency a late New york news paper, together with a letter just received from a person Sent to N. york for the purpose of gaining intelligence.
From another person sent for like purpose I have a certain account that one night last week nine villains crossed from Staten Island to Amboy, for the purpose of assassinateing governor Livingston and every person concerned in taking the three spies lately executed at the Shorthils General Skinner was heard to say Lt Casterline & the party he had with him should be all murdered, Sussex Court House, and a Mil with a quantity of public grain in it are to be burnt by the above mentioned Villains. I beleive the account respecting the intentions of the nine fellows may be relyed on as it was sent to me by a person who was urged to make the tenth man, and excused himself only by saying he was much indisposed, they are without arms and dressed in the habits of countrymen.
Wednesday next I expect to have the names and discription of the murderers that are sent into Jersey by Authority.
Their is A Capt. Pool lately exchanged, who is much suspected by our friends in new york, and who have several times beged of me to take care of him.
As their is not any guards at or near Eliz. Town I cannot venture to stay their any longer, matters are not conducted at that place as I could wish flags arrive come up to the town and remain as long as they think proper—A number of good whigs are exceedingly Alarmed at this circumstance. I have the honor to be your Excellencys most obedient Hube Servat

Elias Dayton

